20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 1 of 32



                                 EXHIBIT 10
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 2 of 32




CONFIDENTIAL                                                           AGENGER000209
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 3 of 32




CONFIDENTIAL                                                           AGENGER000210
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 4 of 32




CONFIDENTIAL                                                           AGENGER000211
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 5 of 32




CONFIDENTIAL                                                           AGENGER000212
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 6 of 32




CONFIDENTIAL                                                           AGENGER000213
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 7 of 32




CONFIDENTIAL                                                           AGENGER000214
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 8 of 32




CONFIDENTIAL                                                           AGENGER000215
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                     Pg 9 of 32




CONFIDENTIAL                                                           AGENGER000216
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 10 of 32




CONFIDENTIAL                                                           AGENGER000217
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 11 of 32




CONFIDENTIAL                                                           AGENGER000218
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 12 of 32




CONFIDENTIAL                                                           AGENGER000219
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 13 of 32




CONFIDENTIAL                                                           AGENGER000220
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 14 of 32




CONFIDENTIAL                                                           AGENGER000221
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 15 of 32




CONFIDENTIAL                                                           AGENGER000222
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 16 of 32




CONFIDENTIAL                                                           AGENGER000223
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 17 of 32




CONFIDENTIAL                                                           AGENGER000224
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 18 of 32




CONFIDENTIAL                                                           AGENGER000225
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 19 of 32




CONFIDENTIAL                                                           AGENGER000226
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 20 of 32




CONFIDENTIAL                                                           AGENGER000227
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 21 of 32




CONFIDENTIAL                                                           AGENGER000228
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 22 of 32




CONFIDENTIAL                                                           AGENGER000229
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 23 of 32




CONFIDENTIAL                                                           AGENGER000230
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 24 of 32




CONFIDENTIAL                                                           AGENGER000231
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 25 of 32




CONFIDENTIAL                                                           AGENGER000232
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 26 of 32




CONFIDENTIAL                                                           AGENGER000233
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 27 of 32




CONFIDENTIAL                                                           AGENGER000234
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 28 of 32




CONFIDENTIAL                                                           AGENGER000235
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 29 of 32




CONFIDENTIAL                                                           AGENGER000236
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 30 of 32




CONFIDENTIAL                                                           AGENGER000237
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 31 of 32




CONFIDENTIAL                                                           AGENGER000238
 20-01010-jlg   Doc 13-10   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 10
                                    Pg 32 of 32




CONFIDENTIAL                                                           AGENGER000239
